PER CU'RIAM.
Plaintiff commenced certain proceedings by advertisement for the foreclosure of a mortgage executed by the defendants upon certain real estate. While the notice of foreclosure was being published, the defendants presented to and filed in the circuit court their affidavit alleging that they had a valid defense and legal counterclaim against the whole or some part of the amount claimed due on said mortgage. The court granted an injunction restraining further foreclosure proceedings by advertisement. Plaintiff thereupon proceeded to foreclose said mort*285gage by action in the circuit court. The trial court at the conclusion of the evidence made findings and conclusions upon which was entered a judgment in favor of plaintiff. The appellant is here upon an appeal from the order overruling the motion for new trial and judgment.
The judgment and order appealed from’ are affirmed.
All the Judges concur.